Kane, J. P., concurs in part and dissents in part in a memorandum. Kane, J. P. (concurring in part and dissenting in part).
My only disagreement with the majority is in their limitation on the extent of discovery to a three-year period preceding, and the two years succeeding, the execution of the will. The limitations referred to are merely rules of thumb for the "average case” (Matter of Kaufmann, 11 AD2d 759, 760). In my view, this is not the "average case” and the circumstances presented suggest that there may be relevant information to be obtained from records beyond the limitations imposed.